                                                    Clear Form
DOCUMENTS UNDERCase 5:19-mj-70117-MAG Document
                 SEAL                                                5 Filed 01/24/19
                                                                          TOTAL TIME (m Page
                                                                                        ins): 139
                                                                                                of 1
M AGISTRATE JUDGE               DEPUTY CLERK                                         REPORTER/FTR
M INUTE ORDER                  P.Cromwell                                            2:21-2:42 & 2:48-3:06
MAGISTRATE JUDGE                DATE                                                 NEW CASE         CASE NUMBER
Virginia K. DeMarchi                       January 24, 2019                                           19-mj-70117-MAG
                                                      APPEARANCES
DEFENDANT                                  AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                       PD.     RET.
Jizhong Chen                                        Y         P      Rhona Taylor                             APPT.
U.S. ATTORNEY                              INTERPRETER                              FIN. AFFT                COUNSEL APPT'D
Matt Parrella                              Manadrin - Kasie Cheung                  SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR               PARTIAL PAYMENT
                             A. Granados                              APPT'D COUNSEL                 OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS
                                                                                                                TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT            BOND HEARING              IA REV PROB. or             OTHER
                                                                                    or S/R
       DETENTION HRG               ID / REMOV HRG         CHANGE PLEA               PROB. REVOC.                ATTY APPT
                                                                                                                HEARING
                                                     INITIAL APPEARANCE
        ADVISED                  ADVISED                  NAME AS CHARGED              TRUE NAME:
        OF RIGHTS                OF CHARGES               IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON               READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                 SUBSTANCE
                                                         RELEASE
      RELEASED            ISSUED                     AMT OF SECURITY         SPECIAL NOTES               PASSPORT
      ON O/R              APPEARANCE BOND            $ 500,000                                           SURRENDERED
                                                                                                         DATE: Immediately
PROPERTY TO BE POSTED                           CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $ 100,000
                                                                                     400,000 by Feb 7, 2019
      MOTION           PRETRIAL                DETAINED           RELEASED       DETENTION HEARING               REMANDED
      FOR              SERVICES                                                  AND FORMAL FINDINGS             TO CUSTODY
      DETENTION        REPORT                                                    W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                      NOT GUILTY                GUILTY                     GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                  CHANGE OF PLEA            PLEA AGREEMENT             OTHER:
    REPORT ORDERED                                         FILED
                                                        CONTINUANCE
TO:                               ATTY APPT                BOND                     STATUS RE:
February 7, 2019                  HEARING                  HEARING                  CONSENT                    TRIAL SET

AT:                               SUBMIT FINAN.             PRELIMINARY             CHANGE OF                  STATUS
                                  AFFIDAVIT                 HEARING                 PLEA
1:30 pm                                                     _____________
BEFORE HON.                       DETENTION                 ARRAIGNMENT             MOTIONS                    JUDGMENT &
                                  HEARING                                                                      SENTENCING
Virginia K. DeMarchi
       TIME W AIVED               TIME EXCLUDABLE           IDENTITY /              PRETRIAL                   PROB/SUP REV.
                                  UNDER 18 § USC            REMOVAL                 CONFERENCE                 HEARING
                                  3161                      HEARING
                                                 ADDITIONAL PROCEEDINGS
Remains under Seal.     February 7, 2019 date to be vacated if the real property has been posted .


                                                                                         DOCUMENT NUMBER:
